Citation Nr: 0921980	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  07-34 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date prior to May 1, 1988 for the 
award of Dependency and Indemnity Compensation (DIC) under 
the provisions of 38 C.F.R. § 3.156(c).


REPRESENTATION

Appellant represented by:	Douglas Rosinski, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of a Veteran who served 
on active duty from October 1940 to October 1960.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).  The appellant's claims file is now in 
the jurisdiction of the San Diego, California RO.

The Board notes that the RO has adjudicated this claim as a 
claim of clear and unmistakable error (CUE) in previous VA 
decisions.  Statements from the appellant throughout the 
appeal have clarified that she is not alleging CUE in earlier 
decisions, but is seeking an earlier effective date under the 
provisions of 38 C.F.R. § 3.156(c).  The Board has 
characterized the issue accordingly and finds that the 
appellant is not prejudiced by the Board considering her 
legal arguments in the first instance given the favorable 
disposition of the claim. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran died on October [redacted], 1977; the death 
certificate lists the cause of death as histiocytic lymphoma, 
Stage IV.

2. On November 21, 1977 the appellant first filed a claim for 
DIC benefits.

3. A January 1982 Board decision denied the appellant's claim 
of service connection for cause of the Veteran's death; March 
1986 and July 1987 Board decisions continued to deny her 
subsequent DIC claims.
4. A January 1989 rating decision granted service connection 
for the cause of the Veteran's death in accordance with the 
Radiation Exposed Veterans Compensation Act of 1988, Public 
Law 100-321; the award was made effective from the effective 
date of the Public Law, May 1, 1988. 

5. Two separate October 1999 Board decisions found there was 
no CUE in a prior January 1978 rating decision, and December 
1979, January 1982, and March 1986 Board decisions; a January 
2005 United States Court of Appeals for Veterans Claims 
(Court) decision affirmed both October 1999 decisions.

6. In February 2006, the appellant submitted additional 
service department evidence that previously existed but is 
not shown to have been associated with the claims file that 
shows the Veteran served in the area of Nagasaki from 
September 20, 1945 to November 15, 1945.

7. The evidence of record in January 1982 when considered 
with the additional service department evidence reasonably 
shows that the Veteran's exposure to ionizing radiation 
during service resulted in his death causing non-Hodgkin's 
lymphoma.


CONCLUSION OF LAW

An effective date of October 1, 1977 is warranted for the 
award of DIC.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.156(c), 3.400 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claim.  

Inasmuch as the determination below constitutes a full grant 
of the appellant's claim, there is no reason to belabor the 
impact of the VCAA on this matter, since any error in notice 
content or timing is harmless.  

B.	Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

For a service-connected death occurring after separation from 
service, the effective date will be the first day of the 
month in which the Veteran's death occurred if the claim is 
received within one year after the date of death; otherwise, 
the effective date will be date of receipt of claim.  
38 U.S.C.A. § 5110(d); 38 C.F.R. § 3.400(c)(2).

38 C.F.R. § 3.156(c) generally provides for reconsideration 
of a claim where certain service records are later added to 
the record.  This provision was revised effective October 6, 
2006 to clarify and provide consistency in adjudicating these 
types of claims; hence, it is more favorable to the 
appellant.  71 Fed. Reg. 52455-01 (Sept. 6, 2006).  As the 
appellant's claim was pending prior to the effective date of 
revised section 3.156, the Board can consider the version of 
the regulation that is more favorable to her and will 
consider her claim under the current version of section 
3.156.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); VAOPGCPREC 7-2003.  

At any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim.  38 C.F.R. 
§ 3.156(c)(1).  Such records include service records related 
to a claimed in-service event, injury or disease, regardless 
of whether such records mention the Veteran by name or 
additional service records forwarded by the Department of 
Defense or the service department to VA any time after VA's 
original request for service records.  Id.  An award made 
based on all or in part on such records will be effective on 
the date entitlement arose or the date VA received the 
previously denied claim, whichever is later or such other 
date as may be authorized by the provisions applicable to the 
previously decided claim.  38 C.F.R. § 3.156(c)(3).  

The Veteran died on October [redacted], 1977.  The death certificate 
lists the cause of his death as Stage IV histiocytic 
lymphoma.

On November 21, 1977 the appellant filed a claim of service 
connection for cause of the Veteran's death, alleging that 
his exposure to ionizing radiation during service caused the 
lymphoma that ultimately led to his death.  In December 1979, 
the Board denied the appellant's claim.  Pursuant to a 
request for reconsideration of this decision, the Board 
completed further development on the claim and issued a 
decision in January 1982 denying the claim, essentially on 
the basis that the Veteran's exposure to ionizing radiation 
during service was not at a level high enough that it could 
have been related to the later development of lymphoma.  

Evidence of record at the time of the Board's decision 
included the Veteran's DD Form 214, which shows that he took 
a six week radiological warfare course in 1948.  An August 
1948 service treatment record indicates the Veteran had a 
total radiation exposure pursuant to this course of three 
days, three hours, and zero minutes with total gamma and beta 
exposure of zero.  

A June 1978 letter from the Department of the Navy shows that 
the Veteran was attached to the 4th Marine Corps Provisional 
Atomic Exercise Brigade from April to July 1957 in 
conjunction with Exercise Desert Rock VII (including Shot 
Hood).  The exercise was conducted in conjunction with an 
atomic detonation yielding 74 kilitons on July 5, 1957.  A 
dosimetry report shows the Veteran received a total exposure 
of 0 millirems beta and 13 millirems gamma radiation.  

A September 1978 letter from F. vH., on letterhead from the 
Center for Environmental Studies at Princeton University, 
states the Veteran could have received a radiation dose from 
direct radiation, fallout radiation, or activation radiation.  
In explaining activation radiation F. vH. referenced a study 
regarding residual radioactivity at Hiroshima and Nagasaki.  
This study estimated that the cumulative external gamma dose 
rate over eight hours would have been 10 rads for locations 
400 meters from the hypocenter at Hiroshima.  Using these 
figures, the letter then provides an estimate that the 
Veteran's exposure from the July 5, 1957 detonation was an 
eight hour dose at 400 meters of 60 rads.  The letter 
explains that a more accurate calculation would need to 
consider the time the Veteran spent at different distances 
from the hypocenter, differences in the neutron/blast yield 
ratios of the Hiroshima and Hood bombs, and the differences 
between the soils and other activated materials present at 
Hiroshima and the Hood test site.  F. vH. concluded that it 
was possible the Veteran could have received a dose of the 
order of 10 rems or more from residual radiation associated 
with activation products.  

A September 1979 letter from the Director of VA's Nuclear 
Medical Service concluded that the Veteran's recorded 
exposure of 13 millirems was well below the Nuclear 
Regulatory Commission's (NRC) allowable annual occupational 
exposure level of 5 rems.  

In an October 1979 letter, a specialist from the Armed Forces 
Institute of Pathology (AFIP) noted that 13 millirems was an 
extremely low amount of exposure and equaled that of a 
standard chest x-ray film exposure.  It noted that the 
Board's request that the case be considered independent of 
the amount of radiation, as that amount had been contested, 
was a difficult task.  The letter stated the Veteran had been 
diagnosed with lymphoma at the age of 57 and that he had 
taken part in at least two, but possibly six atomic blasts in 
1957, nineteen years prior to the lymphoma diagnosis.  The 
AFIP noted that lymphomas were relatively rare after the 
Hiroshima-Nagasaki experience, but they peaked at 10 to 14 
years after exposure and that the median age for development 
of lymphoma was around 40 years, which was very young for 
that type of lymphoma.  The opinion noted that it was 
"curious that if this veteran were to develop this type of 
lymphoma, without any history of atomic bomb exposure, his 
age of onset would be around the median age of those patients 
with this type of tumor."  It concluded that if radiation 
was a factor then he likely would have developed lymphoma 
about six to ten years earlier.  

A January 1980 letter from Dr. J. W. G. opines that the AFIP 
specialist's reliance on the length of time between exposure 
and diagnosis was absurd because the study used did not 
address what the ultimate distribution of cases would be with 
time.  He stated that his analysis of the case was that one 
should expect many of the cases would end up occurring 20, 
25, and 30 years and more after irradiation.  He also noted 
that the NRC's occupational exposure standards have nothing 
to do with protecting against radiation induced cancer.  He 
believed the evidence was in favor of a finding that the 
Veteran had a higher dose of radiation than 13 millirems and 
that the lymphoma was radiation induced.  

A January 1980 seventeen page statement from Dr. T. F. M. 
concludes that it is highly probable that histiocytic 
lymphoma was directly related to prior exposure to ionizing 
radiation during atomic bomb testing.  

A January 1980 letter from a professor at the Georgia 
Institute of Technology concludes that the Veteran's 
radiation dose could have been very high if he had actually 
gone toward ground zero only 15 minutes after the detonation, 
as had been alleged.  He indicated a research program found 
that surface dose readings for many objects were greater than 
100 rads per hour at many test sites in Nevada for an hour or 
more after detonation.  General dose readings were often 
greater than 10 rad per hour.

A dose reconstruction report completed for all headquarters 
staff of the 4th Marine Corps Provisional Atomic Exercise 
Brigade concludes that if a staff member had participated in 
all scheduled shot and staff exercise activities at Desert 
Rock, his total radiation does would have been approximately 
1.5 rems.  The report notes that few, if any, staff members 
so participated.  The conclusion was that "a typical staff 
member accumulated a dose no higher than the highest film 
badge reading ascribed to the regular brigade staff, 1.25 
rem."  

A July 1981 letter from the Department of the Navy notes 
there is no evidence in its records that the Veteran 
performed the duties of a radiation safety officer during the 
1957 series of atmospheric nuclear weapons tests, called 
Operation Plumbbob, conducted at the Nevada test site.

In an October 1981 independent medical expert opinion secured 
by the Board, Dr. D. J. S., notes that an increased incidence 
of malignant lymphoma was found among survivors of the atomic 
bomb in Hiroshima and Nagasaki who were heavily exposed to 
radiation.  Dr. J.S. provided the following opinion:

Although there apparently is an increased 
incidence of malignant lymphoma among people 
exposed to radiation from nuclear weapons 
explosions, it seems that the amount of radiation 
exposure generally exceeded 100 rads.  [The 
Veteran's] documented radiation exposure from the 
nuclear blasts in 1957 was considerably below this 
level.  It was even lower than the usual radiation 
exposure from a standard diagnostic chest x-ray.  
Unless he was additionally exposed to a large 
amount of radiation which was not documented, it 
seems unlikely to me that his malignant lymphoma 
resulted from radiation exposure that he received 
in 1957.

Subsequent March 1986 and July 1987 Board decisions continued 
to deny subsequent claims for DIC; the appellant did not 
appeal these decisions and they became final.  

Effective May 1, 1988, the Radiation Exposed Veterans 
Compensation Act of 1988, Public Law 100-321, established a 
presumption of service connection for Veterans who were 
exposed to radiation during service and who subsequently 
developed lymphoma.  Since the appellant's spouse's lymphoma 
and radiation exposure met these presumptive provisions, a 
January 1989 rating decision granted her November 1988 claim 
for DIC, effective May 1, 1988.

In October 1994, the appellant filed a claim for an earlier 
effective date for the award of DIC based on allegations of 
CUE in a January 1978 rating decision, and December 1979, 
January 1982, and March 1986 Board decisions.  Separate 
October 1999 Board decisions denied the appellant's CUE 
claims and denied her appeal for an earlier effective date 
for the award of DIC.  In statements and hearing testimony 
provided during this appeal, the appellant alleged that the 
Veteran served in Nagasaki from September 20, 1945 to 
November 15, 1945.  In the appellant's April 1996 VA Form 9, 
substantive appeal, she indicated she did not receive 
evidence showing the Veteran had been in Nagasaki until 
several years previously.  The statement indicates an 
attachment shows the Veteran's service in Nagasaki; however, 
the claims file does not contain such an attachment.

The appellant appealed both of these decisions to the Court 
and in a January 2005 memorandum decision, the Court affirmed 
the Board's October 1999 decisions.

In February 2006, the appellant filed a new claim seeking an 
effective date prior to May 1, 1988 for the award of DIC 
based on service department records that had not been of 
record at the time of the Board's January 1982 final 
decision.  Along with submitting these records, she also 
provided a September 1997 letter from the Defense Special 
Weapons Agency explaining that unit muster rolls and 
documents from the Veteran's period of service from September 
1945 to April 1947 show that he was assigned to Marine 
Fighter Squadron (VMF) 113, Marine Air Group 22 on September 
1, 1945.  During this period VMF 113 relocated from Okinawa 
to Omura by September 23, 1945.  The letter explains that 
Omura was selected as the base for Marine air operations in 
southern Japan and the primary mission of Marine air units 
was to conduct surveillance flights in support of occupation 
operations.  The letter indicated the Veteran's assignment 
fell within the Title 38, Code of Federal Regulations 
definition of the occupation of Hiroshima and Nagasaki.  This 
letter states that the Veteran's flight logs do not contain 
any entries indicating he flew to and/or landed in Hiroshima 
and other service records do not indicate he was at Hiroshima 
during this period.  

While the appellant's claim was granted in January 1989 based 
on the enactment of new presumptive provisions, section 
3.156(c) states that at any time after VA issues a decision 
on a claim, if VA receives new service department records 
that existed, but had not been associated with the claims 
file when VA first decided the claim, the previous decision 
should be reconsidered.  The appellant is not requesting that 
she be granted an earlier effective date under the 
presumptive provisions effective May 1, 1988.  Rather she and 
her attorney are arguing that if VA had these additional 
service department records in January 1982, they would have 
supported her claim for DIC on a direct basis and her claim 
should now be reconsidered as a result of receipt of these 
records.  

The Board concludes that the appellant's original November 
1977 claim for DIC should be reconsidered based on the 
addition of these service department records showing 
additional radiation exposure in Nagasaki during the 
occupation of Hiroshima and Nagasaki.  38 C.F.R. § 3.156(c); 
see Vigil v. Peake, 22 Vet. App. 63, 66-67 (2008) (noting 
that where relevant existing service department records are 
added to the record after issuance of a previous decision the 
original claim should be reconsidered).  While evidence of 
record at the time of the Court's January 2005 affirmance of 
the October 1999 Board decisions included statements and 
testimony that the Veteran was in Nagasaki, the record does 
not show that the service department records documenting this 
service were of record.  While the April 1996 VA Form 9 
references an attachment showing this service, that 
attachment was not associated with the original April 1996 VA 
Form 9 submission.  Hence, it is not clear whether the Board 
or the Court considered these service department records in 
reaching their decisions.  Notably, none of the referenced 
decisions specifically discuss this evidence.  In such a 
situation, the Board must resolve all reasonable doubt in the 
appellant's favor and find that this service department 
evidence was not of record prior to the Court's January 2005 
decision and that decision does not preclude the Board from 
considering the appellant's claim.  

At the time of the Board's January 1982 decision, the law did 
not provide for presumptive service connection for specified 
diseases of radiation exposed Veterans, and the appellant's 
claim was considered under the following general service 
connection principles that remain in effect today.  

Service connection will be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection is granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The January 1982 Board decision essentially denied the 
appellant's original claim for DIC based on a finding that 
the Veteran's exposure to radiation was not substantial 
enough to be related to his later development of and 
subsequent death from non-Hodgkin's lymphoma.  The newly 
received service department records clearly show that the 
Veteran had additional exposure to ionizing radiation since 
he was stationed in Omura during the occupation of Hiroshima 
and Nagasaki.  While the record is not clear regarding the 
exact dose of radiation he may have received during this 
time, in resolving all reasonable doubt in the appellant's 
favor, the Board finds that his additional exposure in 
Nagasaki combined with evidence of exposure previously of 
record from the Veteran's six week radiation training course 
and participation in operations occurring at Desert Rock VII 
are enough to conclude that he had significantly more 
radiation exposure than what was of record at the time of the 
Board's January 1982 decision.  

The opinions of record at that time were mixed as to whether 
the Veteran's exposure to radiation resulted in the death 
causing non-Hodgkin's lymphoma.  Most of the opinions focused 
on a disagreement as to whether VA's calculations of the 
amount of the Veteran's radiation exposure were correct.  
Several of the private opinions concluded that the Veteran's 
exposure during Exercise Desert Rock was enough to cause the 
lymphoma.  Notably, in the October 1981 independent medical 
expert opinion, Dr. D. J. S., specifically stated that unless 
the Veteran was exposed to an additional large amount of 
radiation that was not documented, it was unlikely that the 
malignant lymphoma resulted from his documented radiation 
exposure.  The opinion specifically discusses studies showing 
an increased incidence of non-Hodgkin's lymphoma in those 
exposed to radiation from the Hiroshima and Nagasaki bombs.  
In considering this opinion and the other private opinions of 
record in conjunction with the newly received service 
department evidence indicating more radiation exposure in 
Nagasaki, the Board concludes that the evidence is at least 
in equipoise regarding whether the Veteran's death causing 
non-Hodgkin's lymphoma was caused by his exposure to ionizing 
radiation in service.  Hence, upon reconsideration of the 
appellant's November 1977 claim of service connection for 
cause of the Veteran's death, the Board finds that all 
reasonable doubt should be resolved in the appellant's favor, 
and DIC should be granted from the effective date applicable 
to the appellant's November 1977 claim.  

Under 38 C.F.R. § 3.156(c), the correct effective date in 
this situation is the date entitlement arose or the date VA 
received the previously denied claim, whichever is later, or 
such other date as may be authorized by other applicable 
provisions.  As previously noted, if a claim is filed within 
a year of the Veteran's death, the effective date for an 
award of DIC will be the first day of the month in which the 
Veteran's death occurred.  38 U.S.C.A. § 5110(d); 38 C.F.R. 
§ 3.400(c)(2).  Here, the Veteran died in October 1977 and 
the appellant filed her claim in November 1977.  Hence, the 
appropriate effective date for the grant of DIC benefits is 
October 1, 1977, the first day of the month in which the 
Veteran's death occurred.  October 1, 1977 is the earliest 
effective date available to the appellant by law; 
accordingly, there is no legal basis on which an effective 
date prior to October 1, 1977 could be assigned for the award 
of DIC benefits (and the appellant has not alleged she is 
entitled to an effective date prior to that date).






ORDER

An effective date of October 1, 1977 for the award of DIC is 
granted, subject to the regulations governing the payment of 
monetary awards.



____________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


